DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on March 14th, 2022, claim 1 has been cancelled. Claims 2-24 are newly added. Claims 2-24 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 3, 7, 13, 14, 18, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 16, 20, 21, and 30 of U.S. Patent No. 11,213,748 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter (see charts below). The differences between the instant claims and the patented claims do not result in a substantive difference which would modify the scope of the claimed invention. Thus, the claims only contain nominal differences in language which do not render them patentably distinct from the patented claims.

Application 17/566,964
U.S. Patent 11,213,748 B2
Claim 2 (and similar claims 13 and 24). A method for launching interactive scenes from streaming content, the method comprising:

storing information regarding a media content stream in memory, wherein the stored data regarding the media content stream includes a plurality of trigger points associated with different scenes within an interactive environment of an associated interactive application file;




streaming a portion of the media content stream over a communication network to a user device;





receiving a selection of one of the trigger points during the streaming of the streamed portion of the media content stream by the user device, the selection received over the communication network from the user device;

identifying that the selected trigger point is associated with an identified scene within the interactive environment;

retrieving a set of scene data associated with the identified scene; and

launching the interactive environment of the interactive application file, wherein the interactive environment is launched at the identified scene based on the retrieved set of scene data.
Claim 1 (and similar claims 16 and 30). A method for launching gameplay from streaming content, the method comprising:

storing information regarding a plurality of media content streams in memory, each media content stream having one or more trigger points, each trigger point associated with a set of game data specific to a gameplay scene within an associated interactive title that includes a plurality of different gameplay scenes, wherein each media content stream depicts one or more players playing the interactive title in the specific gameplay scene;

monitoring a portion of one of the media content streams that is being streamed over a communication network to a user device, wherein the streamed portion depicts an identified one of the different gameplay scenes of the interactive title;

receiving a selection of one of the trigger points during streaming of the streamed portion by the user device, the selection received over the communication network from the user device;


identifying that the selected trigger point is associated with the identified gameplay scene of the interactive title;

retrieving the set of game data that is specific to the identified gameplay scene; and

launching the interactive title for gameplay by the user device based on the retrieved set of game data specific to the identified gameplay scene depicted in the streamed portion.

Claim 3 (and similar claim 14). The method of claim 2, wherein the selection includes input associated with a timestamp that corresponds to the selected trigger point.
Claim 5 (and similar claim 20). The method of claim 3, wherein matching the media location to the gameplay location includes matching a timestamp of the media location to a timestamp of the gameplay location.

Claim 7 (and similar claim 18). The method of claim 2, further comprising:

identifying an end location of the scene data within the interactive application file;
matching the end location of the scene data to a corresponding location of another scene within the media content stream; and
resuming streaming of the media content stream at a portion corresponding to the matching scene.


Claim 6 (and similar claim 21). The method of claim 3, further comprising:

identifying an end gameplay location of the gameplay;
matching the end gameplay location to another media location; and
allowing the user device to resume streaming of the media content stream at the another media location.




Allowable Subject Matter
Claims 4-6, 8-12, 15-17, and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sherwani et al. (US 2018/0001194 A1), Rechsteiner et al. (US 2012/0284292 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        11/17/2022